Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.1084052. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are encompassed claim limitation of the patent.
Ser. No 17108058
US1084052
1. A lighting fixture, comprising: a light source selectively coupled to a continuous supply of electrical power via a switching device; and an environmental detection system coupled to the continuous supply of electrical power via the switching device, the environmental detection system comprising one or more sensors operable to detect an environmental parameter associated with a space in which the lighting fixture is located.
1. (Currently Amended) A lighting fixture, comprising: a light source selectively coupled to a continuous supply of electrical power via a switching device; and an environmental detection system coupled to [[a]] the continuous supply of electrical power via the switching device, the environmental detection system comprising one or more sensors operable to detect an environmental parameter associated with a space in which the lighting fixture is located, wherein when the switching device is in a first configuration, the environmental detection system is coupled to the continuous supply of electrical power and the light source is decoupled from the continuous supply of electrical power and, and wherein when the switching device is in a second configuration that is different than the first configuration, the light source and the environmental detection system are each coupled to the continuous supply of electrical power.

2. (Currently Amended) The lighting fixture of claim 1, wherein the environmental detection system is coupled to a mains power supply via the switching device, the mains power supply configured to provide the continuous supply of electrical power.
3. The lighting fixture of claim 2, wherein when the mains power supply is inoperable, the environmental detection system is coupled to a backup power supply via the switching device, the backup power supply configured to provide the continuous supply of electrical power.
3. (Currently Amended) The lighting fixture of claim 2, wherein when the mains power supply is inoperable, the environmental detection system is coupled to a backup power supply via the switching device, the backup power supply configured to provide the continuous supply of electrical power.

4. The lighting fixture of claim 1, wherein the environmental detection system further comprises one or more control devices having one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: receiving data indicative of an environmental parameter associated with a room or area in which the lighting fixture is mounted; determining whether the environmental parameter is within a predefined range of values associated with the environmental parameter; and responsive to determining the environmental parameter is not within the predefined range of values, providing a notification indicative of an environmental condition occurring within the room or area.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 
Claim 11 recites the limitation "the switching device" in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams US2015009151.
Regarding Claim 1, Williams discloses in figs. 2, 11 and ¶s 52, 53, 162-163, 186 a lighting fixture, comprising: a light source (LEDs of ¶162) selectively coupled to a continuous supply of electrical power via a switching device (switch 26 of ¶52); and an environmental detection (detection devices of ¶186) system coupled to the continuous supply of electrical power via the switching device, the environmental detection system comprising one or more sensors operable to detect an environmental parameter associated with a space in which the lighting fixture is located.
	Regarding Claim 2, Williams discloses in fig. 11 and ¶186 wherein the environmental detection system is coupled to a mains power supply via the switching device, the mains power supply configured to provide the continuous supply of electrical power.
Claim 3, Williams discloses in fig. 11 and ¶186 in view of ¶62 wherein when the mains power supply is inoperable, the environmental detection system is coupled to a backup power supply via the switching device, the backup power supply configured to provide the continuous supply of electrical power.
	Regarding Claim 9, Williams discloses in fig. 1 and ¶50wherein the light source comprises one or more light emitting diode (LED) light sources.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-10, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Regarding Claim 4, Williams fails to disclose wherein the environmental detection system further comprises one or more control devices having one or more 
However Williams’s disclosure in fig. 11 and 1|173 of memory in the electronic circuit 19 and the alarm notification of f186 renders obvious the claim invention and thus would have been obvious for ordinary skill in the art at effective filling date of the invention to enhance system versatility.
Regarding Claim 5, Williams discloses in fig. 2 and ¶188 wherein the notification is communicated over a wired or wireless connection to an output device capable of emitting an audible alert or a providing a visual cue indicative of the environmental condition.
Regarding Claim 6, Williams discloses in fig. 2 and ¶188 wherein the notification comprises at least one of a visual notification and an audible notification, the visual notification associated with flashing the light source at a predetermined frequency, the audible notification associated with emitting an audible sound via one or more speakers of the environmental detection system.
Claim 7, Williams’ discloses of remote device in ¶s69, 71, 81 renders obvious wherein the output device is a portable electronic device capable of emitting or projecting a visual cue indicative of the environmental condition via an electronic display.
Regarding Claim 8, Williams fails to disclose wherein the portable electronic device is a mobile phone.
However the use of mobile phone as a portable electronic device, it have would be an obvious design choice as detected by operational objectives to enhance system effectiveness for one of ordinary skill in the art.
Regarding Claim 9, Williams fails to disclose wherein the portable electronic device is a mobile phone.
Regarding Claim 10, Williams fails to disclose wherein the environmental parameter comprises at least one of a presence of mold spores, pollen, dust, natural gas, radon, radiation, or chemical fumes within a room or area in which the lighting fixture is mounted.
However, Williams contemplates in ¶186 smoke or fire detectors. 
Therefore, it would have been obvious for ordinary skill in the art at the effective filling date of the invention to include sensors/detectors for parameters comprises at least one of a presence of mold spores, pollen, dust, natural gas, radon, radiation, or chemical fumes to enhance system versatility.
Regarding Claim 16, Williams discloses a system for detecting an environmental condition associated with a room or area, the system comprising: a lighting fixture (fig.1, 2a and ¶s49, 52) disposed within the room or area, the lighting fixture comprising a light Optionally, one or more detection devices (e.g. smoke or fire detection) may be provided integrally within the lighting device 1 or adjacent to it and they may use the same primary power supply or secondary power supply to 
operate .....In such an embodiment, the lighting device 1 may include an optical or acoustic receiver that detects when the fire or smoke alarm is activated and in turn it may activate its emergency lighting functionality” in fig. 11 and ¶186 reads on the claimed  “receiving data indicative of an environmental parameter associated with the room or area in which the lighting fixture is mounted; determining whether the environmental parameter is within a predefined range of values associated with the environmental parameter; and responsive to determining the environmental parameter is not within the predefined range of values, providing a notification indicative of an environmental condition occurring within the room or area.
 	Williams fails to explicit disclose wherein the environmental detection system further comprises one or more control devices having one or more processors and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations.
	However Williams contemplates in fig. 3 and ¶158 it is preferably formed by memory and software code that is run by the processor 35.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include memory with software/ instructions for execution by a processor for system effectiveness. 
Regarding Claim 17, Williams discloses figs. 1,2A and ¶s52, 186 wherein the environmental detection system is coupled to a mains power supply via the switching device, the mains power supply configured to provide the continuous supply of electrical power.
Regarding Claim 18, Williams discloses figs. 1,2A and ¶s52-53, 186 wherein when the mains power supply is inoperable, the environmental detection system is coupled to a backup power supply via the switching device, the backup power supply configured to provide the continuous supply of electrical power.
Regarding Claim 19, Williams’ discloses of remote device in ¶s69, 71, 81 renders obvious wherein the notification wherein the notification is communicated over a wired or wireless connection to an output device capable of emitting an audible alert or a providing a visual cue indicative of the environmental condition
Regarding Claim 20, Williams’ discloses of remote device in ¶s69, 71, 81 wherein the output device is a portable electronic device capable of emitting or projecting a visual cue indicative of the environmental condition via an electronic display.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Cook US20180035518.
claim 11, Williams discloses a method for using an environmental detection system (detection system of fig. 11 and ¶186) of a lighting fixture (lighting device 1 of fig.1 and ¶49) to detect an environmental condition associated with a room or area in which the lighting fixture is located, the method comprising: receiving, at one or more control devices (controller 19 of fig.1 and ¶51), data from a sensor of the environmental detection system, the sensor coupled to a continuous supply of electrical power(¶186), the data indicative of an environmental parameter associated with the room or area; determining, by the one or more control devices, whether the environmental parameter is within a predefined range of values associated with the environmental parameter(inherent in the activation of smoke and alarm of ¶186).
Williams fails to disclose responsive to determining the environmental parameter is not within the predefined range of values, manipulating the switching device.
Williams discloses in fig. 3 and ¶168 responsive to determining the parameter (impedance) is not within the predefined range of values, manipulating the switching device (switches26). Cook discloses in fig. 6B and ¶103 responsive to determining the environmental parameter is not within the predefined range of values, manipulating the switching device.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Cook into Williams to enhance system versatility.
Regarding Claim 12, Williams and Cook fail to disclose wherein the environmental parameter comprises at least one of a presence of mold spores, pollen, 
However, Williams contemplates in ¶186 smoke or fire detectors. 
Therefore, it would have been obvious for ordinary skill in the art at the effective filling date of the invention to include sensors/detectors for parameters comprises at least one of a presence of mold spores, pollen, dust, natural gas, radon, radiation, or chemical fumes to enhance system versatility.
Regarding Claim 13, Williams discloses in fig. 3 and ¶168 wherein manipulating the switching device comprises moving the switching device from a first position to a second position.
Regarding Claim 14, Williams’s disclosures in fig. 11 and ¶186 wherein the environmental parameter comprises at least one of an amount of smoke present within the room or area and an amount of carbon monoxide present within the room or area.
Regarding Claim 15, Williams’s disclosures in fig. 2a and ¶52 wherein the continuous supply of electrical power comprises alternating current (AC) power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685